
	
		I
		111th CONGRESS
		2d Session
		H. R. 6262
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Hare (for
			 himself, Mr. Michaud,
			 Mr. Hastings of Florida,
			 Ms. Moore of Wisconsin,
			 Ms. Kaptur,
			 Mr. Grijalva, and
			 Mr. Filner) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform, and in addition to the
			 Committee on Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To stimulate job creation by directing Federal
		  procurement to domestic sources, to ensure the enforcement of domestic sourcing
		  requirements, to prohibit the procurement of sweatshop goods by the United
		  States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Jobs Through Procurement
			 Act.
		2.FindingsCongress finds the following:
			(1)United States Government procurement from
			 domestic manufacturers is vital to economic recovery, and subcontractors should
			 be bound by the same domestic sourcing requirements as prime
			 contractors.
			(2)The Berry
			 Amendment and the Buy American Act are not implemented as intended by Congress
			 when contractors procure significant amounts of goods from subcontractors that
			 obtain such goods from nondomestic sources.
			(3)The United States
			 Government should not procure goods manufactured or produced in facilities that
			 do not comply with core labor standards, as defined under the laws of the
			 United States and the Declaration on Fundamental Principles and Rights at Work
			 of the International Labour Organization.
			(4)Workplaces that violate core labor
			 standards are commonly referred to as sweatshops, and workers have a right to
			 be free of sweatshop working conditions.
			(5)Subjecting workers
			 to sweatshop conditions is morally offensive to United States citizens as
			 taxpayers and investors, and is degrading to workers.
			(6)Prohibiting the
			 procurement of sweatshop goods, regardless of the source of the goods, is
			 consistent with the international obligations of the United States because the
			 prohibition applies equally to domestic and foreign products and avoids any
			 discrimination among foreign sources of competing products.
			3.Strengthening
			 enforcement of domestic sourcing requirements
			(a)Buy American Act
			 amendmentSection 2 of the
			 Buy American Act (41 U.S.C. 10a) is amended by adding at the end the following
			 new subsection:
				
					(c)Applicability to
				contracts and subcontracts for procurement of commercial itemsThis section is applicable to contracts and
				subcontracts for the procurement of commercial items notwithstanding section 34
				of the Office of Federal Procurement Policy Act (41 U.S.C.
				430).
					.
			(b)Contract clause
			 required for prime contracts
				(1)Berry Amendment
			 compliance clause in defense contractsThe Secretary of Defense shall prescribe
			 regulations to require that each contract of the Department of Defense for the
			 procurement of services shall contain a clause ensuring compliance in the
			 procurement of goods by the contractor with section 2533a of title 10, United
			 States Code (popularly known as the Berry Amendment), regardless
			 of whether any goods to be furnished under the contract are specified at the
			 time of the contract.
				(2)Buy American Act
			 compliance clause in all Federal contractsThe Federal Acquisition Regulation shall be
			 revised to require that each contract of the Federal Government for the
			 procurement of services shall contain a clause ensuring compliance in the
			 procurement of goods by the contractor with the Buy American Act (41 U.S.C. 10a
			 et seq.), regardless of whether any goods to be furnished are specified at the
			 time of the contract.
				(c)Contract clause
			 required for subcontractors
				(1)Berry Amendment
			 complianceThe Secretary of
			 Defense shall prescribe regulations to require that each contract of the
			 Department of Defense shall contain a clause that requires the contractor to
			 include a clause in any subcontract (at any tier) that has a value in excess of
			 $100,000 under the contract ensuring compliance in the procurement of goods by
			 the subcontractor with section 2533a of title 10, United States Code (popularly
			 known as the Berry Amendment).
				(2)Buy American Act
			 complianceThe Federal
			 Acquisition Regulation shall be revised to require that each contract of the
			 Federal Government shall contain a clause that requires the contractor to
			 include a clause in any subcontract (at any tier) that has a value in excess of
			 $100,000 under the contract ensuring compliance in the procurement of goods
			 with the Buy American Act (41 U.S.C. 10a et seq.).
				(d)Berry Amendment
			 and Buy American Act training
				(1)Acquisition
			 workforceThe Secretary of
			 Defense shall ensure that each member of the acquisition workforce who
			 participates in contracts for services under which a subcontract for the
			 procurement of manufactured or produced goods may be awarded receives training
			 on compliance with section 2533a of title 10, United States Code (popularly
			 known as the Berry Amendment), and the Buy American Act (41
			 U.S.C. 10a et seq.).
				(2)Contractor
			 providing servicesThe
			 Secretary of Defense shall ensure that any contractor that has been awarded a
			 contract by the Department of Defense to provide services and under which a
			 subcontract for the procurement of manufactured or produced goods may be
			 awarded receives training on compliance with section 2533a of title 10, United
			 States Code (popularly known as the Berry Amendment), and the
			 Buy American Act (41 U.S.C. 10a et seq.).
				(e)Certification
			 required for domestic sourceAny offeror or contractor that is required
			 to comply with section 2533a of title 10, United States Code (popularly known
			 as the Berry Amendment), or the Buy American Act (41 U.S.C. 10a
			 et seq.) shall certify compliance with such section or such Act and submit to
			 the contracting officer the name of the manufacturer or producer and the
			 address of the manufacturing or production location of all materials, or
			 domestic end products in the case of commercially available off-the-shelf
			 items, including the name of the manufacturer or producer and the address of
			 the manufacturer or production location.
			4.Government
			 procurement of sweatshop goods prohibited
			(a)Amendment to
			 Federal Property and Administrative Services Act of 1949Title
			 III of the Federal Property and Administrative Services Act of 1949 (41 U.S.C.
			 251 et seq.) is amended by adding at the end the following new section:
				
					318.Prohibition on
				procurement of sweatshop goods and related requirements
						(a)DefinitionsIn this section:
							(1)Core labor
				standards
								(A)In
				generalThe term core labor standards means, with
				respect to employees—
									(i)the right of
				association;
									(ii)the right to
				organize and bargain collectively;
									(iii)a prohibition on
				the use of any form of forced or compulsory labor;
									(iv)a prohibition on
				discrimination which has the effect of nullifying or impairing equality of
				opportunity or treatment in employment or occupation;
									(v)a prohibition of the worst forms of child
				labor, including all forms of slavery or practices similar to slavery, such as
				the sale and trafficking of children, debt bondage, serfdom, and forced or
				compulsory labor, and work which, by its nature and circumstances in which it
				is carried out, is likely to harm the health, safety, or morals of
				children;
									(vi)a minimum age for the employment of
				children that is not less than the age of completion of compulsory schooling
				and not less than 15 years; and
									(vii)acceptable
				conditions of work with respect to wages, hours of work, and occupational
				safety and health.
									(B)Additional
				definitionsFor purposes of
				subparagraph (A):
									(i)Acceptable
				conditionsThe term
				acceptable conditions shall be determined by the laws,
				regulations, or competent authority of the country in which the labor is
				performed, except that wages paid shall be no less than the amount sufficient
				to maintain a standard of living necessary for health, and the general
				well-being of workers and their families, as determined under clauses (ii) and
				(iii).
									(ii)United States
				wagesFor labor performed in
				the United States, the wages paid shall not be less than the minimum wage
				required under section 6 of the Fair Labor Standards Act of 1938 (29 U.S.C.
				206), or other applicable statute.
									(iii)Wages for
				other nationsFor labor
				performed in a country other than the United States, the wages paid shall be
				determined by the Bureau of International Labor Affairs of the United States
				Department of Labor.
									(2)Covered
				contractThe term covered contract means a contract
				for a total amount in excess of the micro-purchase threshold, as that term is
				defined in section 32(f) of the Office of Federal Procurement Policy Act (41
				U.S.C. 428(f)).
							(3)Sweatfree
				purchasing consortiumThe term Sweatfree Purchasing
				Consortium means an organization consisting of and for Federal, State,
				and local government agencies with a mission of ending public purchasing from
				sweatshops and helping its members make purchases of goods that are not
				sweatshop goods more effectively and less expensively than any single agency
				could accomplish on its own.
							(4)Sweatshop
				goodThe term sweatshop good means all goods, wares,
				articles, and merchandise manufactured or produced wholly or in part in
				violation of core labor standards, as defined in
				subsection (a).
							(b)Bid
				specifications and preaward proceduresThe agency head shall
				ensure that each bid or proposal submitted for a covered contract includes the
				following:
							(1)A list of each
				subcontractor and production facility to be used in the performance of the
				covered contract, including company names, owners or officers, complete
				physical addresses, and the primary business purpose.
							(2)A certification
				that each facility listed pursuant to
				paragraph (1) complies with the core
				labor standards, or that the contractor has complied with the requirements of
				subsection (c)(4).
							(3)If the product is
				to be manufactured or produced by a third party, a certification that the
				bidder will purchase the product under terms, including prices and delivery
				dates, that support and enable the manufacturing or production of the product
				in a manner that is consistent with core labor standards.
							(c)Contractual
				requirementThe agency head shall ensure that each covered
				contract entered into by the agency for the procurement of goods includes a
				clause that requires the contractor—
							(1)to comply with the
				requirements of this section;
							(2)to update the list
				of subcontractors and production facilities to be used in the performance of
				the covered contract as needed and to furnish a copy of this section to each
				subcontractor and require each production facility to affirm that it will
				comply with core labor standards;
							(3)to ensure that workers who will manufacture
				or produce the goods to be provided under the covered contract are informed of
				the requirements of this section;
							(4)not later than 30
				days after having actual or constructive knowledge of any instance of
				noncompliance with core labor standards in a facility manufacturing or
				producing goods to be provided under the covered contract, to—
								(A)disclose the
				noncompliance to the relevant agency; and
								(B)submit to the
				relevant agency a written corrective action plan, that will become part of the
				covered contract;
								(5)not later than 120 days after the
				submission of the corrective action plan under
				paragraph (4)(B), or before receipt
				of half the total remaining value of the covered contract, whichever occurs
				first, to implement the corrective action plan; and
							(6)to cooperate fully
				in providing reasonable access to the contractor’s records, persons, or
				premises if requested by the contracting agency, the Department of Labor, or
				the Department of Justice for the purpose of determining whether any good
				provided under the covered contract is a sweatshop good.
							(d)Request for
				paymentEach request for payment by a contractor under a covered
				contract shall be considered to be a recertification by the contractor as
				described in subsections (b)(2) and (b)(3).
						(e)Investigations
							(1)In
				generalNot later than 14 days after the receipt of an allegation
				of a violation of this section, the agency head shall refer the matter for
				investigation to the Inspector General of the agency and, as the agency head or
				the Inspector General determines appropriate, to the Attorney General and the
				Secretary of Labor if any of the following apply:
								(A)A contracting
				officer has independent knowledge that a contractor or a subcontractor has
				labor policies or practices that are not consistent with core labor
				standards.
								(B)An individual files a written complaint
				directly with the contracting agency that the contractor or subcontractor, to
				the best of the individual’s knowledge, has labor policies or practices that
				are not consistent with core labor standards.
								(C)A contracting officer or the agency head
				receives any other information providing a reasonable basis for believing that
				a contractor or subcontractor has labor policies or practices that are not
				consistent with core labor standards.
								(2)NotificationThe
				agency head shall notify the relevant contractor of the allegations and the
				investigation, including any preliminary findings or recommendations, not later
				than 90 days after the referral of the matter for investigation under
				paragraph (1).
							(3)Agency
				cooperationThe agency may cooperate with Federal, State, and
				local government agencies participating in a Sweatfree Purchasing Consortium
				(in this section, referred to as Consortium) by notifying the
				Consortium not later than 14 days after receiving any referral of a matter for
				investigation under
				paragraph (1), and may share the
				findings of any investigation and remedies imposed with the Consortium.
							(4)Investigation by
				the ConsortiumIf the contractor is a provider of goods to any
				agency participating in the Consortium, the agency head of the referring agency
				or its Inspector General, may, notwithstanding any other provision of law,
				enter into an agreement with the Consortium to conduct the
				investigation.
							(f)Remedies
							(1)In
				generalThe agency head may impose remedies as provided in this
				subsection if the agency head finds that the contractor has done any of the
				following:
								(A)Submitted a false
				certification under this section.
								(B)Failed to
				cooperate with an investigation under this section.
								(C)Failed to
				implement a corrective action plan submitted under
				subsection (c)(4)(B).
								(2)Termination of
				contractThe agency head may terminate a covered contract on the
				basis of a finding of a violation under
				paragraph (1).
							(3)Suspension of
				performanceThe agency head, on the basis of a finding that the
				contractor has committed a violation under
				paragraph (1), may refuse to take
				delivery of, or pay for, sweatshop goods.
							(4)Debarment and
				suspensionThe agency head
				may suspend a contractor, for a period of not more than 3 years, from
				eligibility for Federal contracts on the basis of a finding that the contractor
				has committed a violation under
				paragraph (1).
							(5)Inclusion on
				list of parties excluded from Federal procurement and nonprocurement
				programsThe Administrator of General Services shall include on
				the List of Parties Excluded from Federal Procurement and Nonprocurement
				Programs maintained by the Administrator under part 9 of the Federal
				Acquisition Regulation each contractor that is debarred, suspended, proposed
				for debarment or suspension, or declared ineligible by the agency head on the
				basis that the contractor has committed a violation under
				paragraph (1).
							(6)Remedies not
				exclusiveThis section shall not be construed to limit other
				remedies which may be available under United States law.
							(g)Advisory
				board
							(1)EstablishmentThere
				is established a board to be known as the Procurement Advisory Board (in this
				section, referred to as the Board) to oversee and consider
				issues relating to the implementation and enforcement of this section and to
				make recommendations relating to such implementation and enforcement.
							(2)Collaboration
				with the ConsortiumThe Board may collaborate with the Consortium
				in carrying out the Board’s activities under
				paragraph (1).
							(3)MembershipThe
				Board shall be composed of 7 members appointed by the President as
				follows:
								(A)Three members from
				the Department of Defense.
								(B)One member from
				the Department of Labor.
								(C)Three members who are members of a labor
				organization as defined in section 2(5) of the National Labor Relations Act (29
				U.S.C. 152(5)) or a Joint Labor Management Cooperative Committee established
				pursuant to section 205A of the Labor Management Relations Act, 1947 (29 U.S.C.
				175a).
								(h)Phase-In
							(1)Year
				oneDuring the first full
				fiscal year after the effective date of this section, this section shall be
				enforced only with respect to purchases and contracts for apparel, garments,
				and corresponding accessories, materials, supplies, or equipment.
							(2)Year
				twoDuring the second full
				fiscal year after the effective date of this section, each agency head, in
				consultation with the Board established under subsection (g), shall select
				procurement categories (other than apparel, garments, and corresponding
				accessories, materials, supplies, or equipment) based on the feasibility of
				implementation and may set phase-in goals and timetables of up to one year for
				such categories in order to achieve compliance with the requirements of this
				section.
							.
			(b)Effective
			 dateThe amendment made by this section shall take effect 180
			 days after the date of the enactment of this Act.
			5.Rule of
			 constructionNothing in this
			 Act, or the amendments made by this Act, shall be construed to preempt any law
			 of a State or political subdivision of a State that establishes higher wages or
			 labor standards for the mining, production, or manufacture of any good, ware,
			 article, or merchandise purchased by the State or political subdivision of a
			 State than those provided for in this Act.
		
